Case 2:20-cv-00731-JPR Document 23 Filed 09/14/20 Page 1 of 1 Page ID #:527



 1   Wendy B. Pfau, SBN: 257215
     POTTER, COHEN, SAMULON
 2   & PADILLA
 3   3852 E. Colorado Blvd.
     Pasadena, CA 91107
 4   Telephone: (626) 795-0681
     Facsimile: (626) 795-0725
 5
     E-mail: wpfau@pottercohenlaw.com
 6
     Attorney for Plaintiff
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11
     MATTHEW TIMOTHY HUFFMAN, )                Case No.: 2:20-CV-00731-JPR
12                                )            ORDER AWARDING EQUAL
                 Plaintiff,       )            ACCESS TO JUSTICE ACT
13         vs.                    )            ATTORNEY FEES PURSUANT TO
14                                )            28 U.S.C. § 2412(d)
     ANDREW SAUL, Commissioner of )
15   Social Security,             )
                                  )
16               Defendant        )
17
18         Based upon the parties’ Stipulation for the Award and Payment of Equal

19   Access to Justice Act Fees, Costs, and Expenses:

20         IT IS ORDERED that the Commissioner shall pay the amount of $3,721.86

21   (Three Thousand, Seven Hundred Twenty-One Dollars and Eighty-Six Cents) for
     fees, as authorized by 28 U.S.C. § 2412(d), subject to the terms of the above-
22
     referenced Stipulation.
23
24
     Date: September 14, 2020       ___________________________________
25                                  HONORABLE JEAN P. ROSENBLUTH
                                    UNITED STATES MAGISTRATE JUDGE
26

                                            -1-
